OFFICE       OF TWE ATTORNEY        GENERAL.   OF TEXA5     .
  .                               AUSTIN        ’

B-G-              .
Mummv-                                                                   .



Honorable I?. C. I!cClaln
Dietrlct Attorney
Conroe, Texas

Dear Sk:

                                                                             i




          We are in recei
opinion in which you refe
1940, and sub&t the foll
                                                     fferent a8 to
      who would be a                                voter to



                                              by COW& board of
                       \\




 COncideretion        reads   af? fd.10~8~

            aXhenever a ms.Jority of the le&lu       aunlif-
      DrOr?erty  tnm~ylnr  voter6 residing    in b-0 or I;)ort3
      contiguous   Comron School. Districts   lying in tuo
      or nore Counties dotire    to conaolldate    said contlg-
      uous Conmon School Dletr?lcts    for ochool purpose8
                 .


                                                                 -
                                               . .


Honorable   W. C. +!cClaln,   Page 2      .
  .
   .


     only, they may do 80 by a petition     elgned by
     twenty or more of the qualifted    texxpaying votera
     In each Co;l?oon School Dletrlct,  Presented to the
     County Bo;.ra of School Trustee6 of the County
     in which the CommonSchool DLstrlct      is situated.
            I* Q * The returns of said electIon  shall
     be made to the respective    Eoards of County School
     G’ruetee6 who shall declare the result and Zf the
     .coneolLaation   Is approved by a majority OS the
     taxpaying voter6 of each CommonSchool District
     ap$lping for consolidetlon’,   the Boara of County
      School Trustee6 of each County shall declare the
     result   * * s.”
                                          _~_ -.  --~. ,.
            ArtIole 2206, R. C. S. 1225, which wa8 conetrued
by our Opinion h. O-339 read8 in Part 68 followe:

           ‘On the petition    OS twenty (20) or a major-
     ity of the legally     aualifled voters OS each of
     eeveral contiguous common school districts,     or
     contiguous   independent school distrlcte,   praying
     for the coneolidatlon     of such dlatricte for
     school purposes, * * **
            The different     language employed in these two stat-
utes 16 readily     apparent upon exemlnation;         Article   2GOB re-
ferring to “legally      quallfled     votersn and Artlole     2?12b, Seo-
tlon Csa, using the terms #legally          qualified  property tax PRY-
ing VOter6’    and “qualified      tax paying votcrsn.      Dy reason
OS the difference     in the u:ording of these two statutes they
Prcocrlbe   different    qunllfIcat;tiono    for voter6 and Persona
signing petltions     for consolidation.
            It 1s noted that Article     2742b, Sectlon 5a, firat
states that ‘*when a majority of the legally       quallfled   ~r~r)-
!rty taxoayinz voters Q Q * deelre to conoolidaton;          but %;hen
Qs%lng provision    for the petition,    it only requlros that t~he
 skncrs be “qualiflerl    taxpayIng votera.”     In the next psra-
GrWh horrever the 6tatute provides that the eJectIon shall
 result ln a consolidstlon     if “approved by a majority of the
 texxpaying voters. * ConsSderlng the statute aa a b-5ole we
 &re of the o0lnlon that the Legislature      did not Intend to
 dra% a dlstinction    between nqualif ied prooerty   taxpaying
                     .
,




         Honorable   If. 0. WXain,   Page 3
    a.



         roterc” and mqudlflea    tnxpaylng votersa, if such d’lstlnc-
         tion my be drewn, but used them In the awne am&e ma in
         each instance hacl rcferenc e to “property taxpaying voters.’

                    It 18 our o?inlon that auf’ construction    of Article
         2806, 3. c. s. 1925, es ma9e in Opinion X0. O-339( is not
         applic&le   to Section 5a of Article     2742b, Vernon o Texas
         Civil Statutes,    p.n9 that si~nere of the petition  grovlded
         In the latter   otatute munt bf: legally   qmllfied  property
         tex paying voters residing      Lh the comon sohool distrlota
         to be consolidated.

                                                  Yours very truly
                                              AWORN~Y   Gi?NEQL OF TEXAS




                                                              AsslEtant
         CCC:LM